     Case 3:20-cv-01647-E-BK Document 12 Filed 08/27/20                Page 1 of 2 PageID 41



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MAURICE PERRY WILSON, #19028977,                 §
              Plaintiff,                         §
                                                 §
v.                                               § CIVIL NO. 3:20-CV-1647-E-BK
                                                 §
DALLAS POLICE DEPARTMENT,                        §
ET AL.,                                          §
               Defendant.                        §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (Doc. No. 11). No objections were filed. The Court reviewed the proposed findings,

conclusions and recommendation for plain error.         Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

         IT IS THEREFORE ORDERED that (1) Plaintiff’s claim seeking to dismiss the pending

state criminal charge is DISMISSED WITHOUT PREJUDICE as barred by the Younger

abstention doctrine, and (2) Plaintiff’s damages claim is STAYED and the case is

ADMINISTRATIVELY CLOSED until the Dallas County robbery charge in case number

F1955597 is finally resolved.

         Plaintiff is instructed to file a motion to reopen the case within 60 days after entry of

judgment or an order of dismissal in his state criminal court case and advised that not doing so will

result in this case being dismissed under Federal Rule of Civil Procedure 41(b) for failure to

prosecute and/or comply with a Court order.




                                                                                                   1
  Case 3:20-cv-01647-E-BK Document 12 Filed 08/27/20              Page 2 of 2 PageID 42



       The Clerk of the Court is instructed to submit a JS-6 form to the Administrative Office,

thereby removing this case from the statistical records.

       So ORDERED this 27th day of August, 2020.




                                                     ________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                                                                             2
